                                UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                        WESTERN DIVISION

IN RE:                                                                    CASE NO: 18-70835-JHH-13
         DELLA STEVENS JACKSON                                                 CHAPTER 13

                      DEBTOR.

                 NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST HEARING

  PLEASE TAKE NOTICE THAT, if you object to the below described Motion or this order, you must file
  an objection with the clerk of court (an "Objection") on or before September 18, 2020 (the "Objection
  Deadline"), and you must serve the Objection on the movant and all other appropriate persons.

  PLEASE TAKE FURTHER NOTICE THAT Objections must be filed with the clerk of court
  electronically, by hand delivery, or by mail. The clerk's office is located at 2005 University Boulevard,
  Room 2300, Tuscaloosa, Alabama 35401. If you mail your Objection to the clerk's office, you must send
  the Objection in time for the clerk's office to receive your Objection on or before the Objection Deadline.
  The court will not consider untimely Objections.

  PLEASE TAKE FURTHER NOTICE THAT, if you timely file and serve an Objection, the court will
  hold a hearing to consider the Motion and your Objection, and the clerk's office will notify you, and all
  other appropriate persons, of the time, date, and place of the hearing. If no interested party timely files and
  serves an Objection, this order will become effective on September 19, 2020 (the "Effective Date"), without
  further notice or hearing.

             ORDER GRANTING TRUSTEE’S MOTION TO MODIFY CHAPTER 13 PLAN

        This matter is before the court on the Trustee’s Motion to Modify Chapter 13 Plan (the “Motion”) (Doc.
132) filed by C. David Cottingham, Standing Chapter 13 Trustee, seeking to modify the confirmed chapter 13
plan (the “Plan”) of the above-captioned debtor(s) pursuant to 11 U.S.C. § 1329. Based on the filings and all
other matters of record, and for good cause shown, it is hereby

        ORDERED, ADJUDGED, and DECREED that, subject to the occurrence of the Effective Date, the
Motion is GRANTED, and the Plan is modified as follows: Wells Fargo Bank N.A. is granted a fixed payment
on the secured claim evidenced by proof of claim number eight without interest over a period of twelve months
in the amount of $119.00 per month, with Plan payments to remain $1,745.00 monthly.


         DONE this the 25th day of August, 2020.

                                                           /s/ JENNIFER H. HENDERSON
                                                           UNITED STATES BANKRUPTCY JUDGE




         Case 18-70835-JHH13        Doc 133 Filed 08/25/20 Entered 08/25/20 11:13:01                 Desc
                                      Main Document    Page 1 of 1
